Citation Nr: 0535160	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-11 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from December 1946 to May 
1948 and from November 1950 to June 1971.  He died in April 
2003.  The appellant is the widowed spouse of the veteran. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In September 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  


FINDING OF FACT

The immediate cause of the veteran's death was non-service-
connected atherosclerotic cardiovascular disease.  His 
service-connected diabetes mellitus was a significant 
condition contributing his death.


CONCLUSION OF LAW

A service-connected disability contributed to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims entitlement to service connection for 
the cause of the veteran's death on the basis that service 
connection was in effect for diabetes mellitus type II during 
his lifetime and his Certificate of Death identifies this 
disorder as a significant condition contributing to his 
death.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active military service, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in active military service.  
38 U.S.C.A. § 1110.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Review of the claims file reflects that, during his lifetime, 
the veteran was service-connected for diabetes mellitus type 
II, rated 20 percent disabling, and for residuals of 
appendectomy, rated as zero percent disabling.  

The veteran's terminal treatment records include diagnoses of 
diabetes mellitus type II and diabetic neuropathy.  

The Certificate of Death lists the immediate cause of death 
as atherosclerotic cardiovascular disease.  Asthma and 
diabetes mellitus are identified as other significant 
conditions contributing to death but not resulting in the 
underlying cause of death.   

Upon consideration of the foregoing, it is noted that the 
primary cause of the veteran's death was atherosclerotic 
cardiovascular disease, for which service connection had not 
been established.  

However, inasmuch as the veteran's service connected diabetes 
mellitus is listed as a significant condition contributing to 
the veteran's death, the Board, in resolving all reasonable 
doubt in the appellant's favor, finds that the veteran's 
death was due to a disease or injury incurred in service.  
Outpatient treatment records also support such a finding.  
Accordingly, service connection for the cause of the 
veteran's death is warranted.


Duty to Assist

Finally, it is noted that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001.  In view of the Board's 
allowance of the appellant's claims, any failure to fully 
comply with VCAA requirements would not be prejudicial to the 
appellant.

ORDER

Service connection for the cause of the veteran's death is 
warranted.  The appeal is granted. 


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


